                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF NEW YORK


CHARLES MACK,

                     Plaintiff,                  Civil Action No.
                                                 3:19-CV-0430 (LEK/DEP)
       v.


BRIAN A. MORSE, et al.,1

                     Defendants


APPEARANCES:                                     OF COUNSEL:

FOR PLAINTIFF:

CHARLES MACK, Pro Se
50-45 Newtown Road
Apt 1A
Woodside, NY 11377

FOR DEFENDANT:

NONE

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE




1     Although plaintiff has named "Brian A. Moorse" as a defendant in this action,
Dkt. No. 1 at 1, attachments to the complaint reflect that the proper spelling of that
defendant's name is "Brian A. Morse." Dkt. No. 1-1 at 2. The clerk of the court will
respectfully be directed to modify the court's records to reflect this change.
              ORDER, REPORT, AND RECOMMENDATION

      Pro se plaintiff Charles Mack, who appears to have been previously

confined to the Broome County Correctional Facility as a pretrial detainee,

has commenced this action pursuant to 42 U.S.C. § 1983 against, inter

alia, an investigator employed by the Village of Johnson City Police

Department, an assistant district attorney, and the Broome County District

Attorney alleging violations of his constitutional rights, stemming from his

arrest on January 12, 2018 and subsequent incarceration.

      Plaintiff's complaint and application for leave to proceed in forma

pauperis ("IFP") have been forwarded to me for review. Based upon my

consideration of those materials, I grant plaintiff's application for leave to

proceed without prepayment of fees, but I recommend that his complaint

be dismissed with leave to replead.

I.    BACKGROUND

      Plaintiff commenced this action on or about April 10, 2019 by the

filing of a complaint, which was accompanied by a motion for leave to

proceed without prepayment of fees. Dkt. Nos.1-2. From what the court

can glean from the allegations in the complaint, as well as the exhibits

annexed thereto, following an identity theft investigation involving a

Mercedes-Benz C300 Gauer rented through Zipcar, defendant Brian A.


                                       2
Morse arrested plaintiff and his fiancée, Melvina L. McLaughlin, on

January 12, 2018 at The Red Roof Inn in Johnson City, New York. See

generally Dkt. Nos. 1, 1-1.

      Plaintiff was subsequently charged by felony complaints, with third-

degree criminal possession of stolen property in violation of N.Y. Penal

Law § 165.50; tampering with physical evidence, in violation of N.Y. Penal

Law § 215.40(2); and first-degree unlawful possession of a skimmer

device, in violation of N.Y. Penal Law § 190.86.2 Dkt. No. 1-1 at 2-4. For

reasons that are not clear to the court, those charges were ultimately

dismissed by the Johnson City Village Court on December 3, 2018. Dkt.

No. 1-1 at 20.

      As a result of the foregoing, plaintiff asserts:

                   [Defendant] Morse, by arresting me in my
             hotel room is false imprisonment[.] [N]o warrant[,]
             no re[a]son[.] [E]xcessive force and failure to protect
             and false arrest discrimination. First Amendment
             and Eight[h] Amendment

                   [Defendant] District Attorney Stephen K.
             Cornwell, Jr. violate[d] my due process and failure
             to protect malicious prosecution false


2       According to plaintiff, his fiancée was charged with second-degree unlawful
possession of a skimmer device, in violation of N.Y. Penal Law § 190.85 and third-
degree criminal possession of stolen property, in violation of N.Y. Penal Law § 165.50,
resulting in her being terminated from her employment as a nurse's aide. See generally
Dkt. Nos. 1, 1-1.

                                          3
               imprisonment[.] First Amendment and Eight[h]
               Amendment[.]

                     [Defendant] District Attorney Steven P. Cullen
               violate malicious prosecution due process false
               imprisonment[.]

Dkt. No. 1 at 6 (errors in original). As relief, plaintiff seeks recovery of

damages in the sum of $5 million. Dkt. No. 1 at 8.

II.    DISCUSSION

       A.      IFP Application

       When a civil action is commenced in a federal district court, the

statutory filing fee must ordinarily be paid. 28 U.S.C. § 1914(a).3 A court is

authorized, however, to permit a litigant to proceed IFP if it determines that

he is unable to pay the required filing fee. 28 U.S.C. § 1915(a)(1). 4 In

support of his IFP application, plaintiff indicates that he receives no

income from any sources whatsoever. Dkt. No. 2. It strains credulity that

plaintiff has no source of income at all, even if it is in the form of public


3         The total cost for filing a civil action in this court is $ 400.00 (consisting of the
civil filing fee of $350.00, 28 U.S.C. § 1914(a), and an administrative fee of $ 50.00).
4      The language of that section is ambiguous, in that it suggests an intent to limit
availability of IFP status to prison inmates. See 28 U.S.C. § 1915(a)(1) (authorizing the
commencement of an action without prepayment of fees "by a person who submits an
affidavit that includes a statement of all assets such prisoner possesses"). Courts have
construed that section, however, as making IFP status available to any litigant who can
meet the governing financial criteria. Hayes v. United States, 71 Fed. Cl. 366, 367
(Fed. Cl. 2006); see also Fridman v. City of N.Y., 195 F. Supp. 2d 534, 536 n.1
(S.D.N.Y. 2002).

                                                4
assistance, Social Security benefits, or financial help from friends or

relatives. See id. Nonetheless, for purposes of this order, report, and

recommendation, I conclude that plaintiff is financially eligible for IFP

status. 5 See id.

       B.     Sufficiency of Plaintiff's Complaint

              1.     Standard of Review

       Because I have found that plaintiff meets the financial criteria for

commencing this case IFP, I must next consider the sufficiency of the

claims set forth in his complaint in light of 28 U.S.C. § 1915(e). Section

1915(e) directs that, when a plaintiff seeks to proceed IFP, "the court shall

dismiss the case at any time if the court determines that . . . the action . . .

(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief." 28 U.S.C. § 1915(e)(2)(B).

       In deciding whether a complaint states a colorable claim, a court

must extend a certain measure of deference in favor of pro se litigants,

Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), and




5        Plaintiff is reminded that, although his IFP application has been granted, he will
still be required to pay fees that he incurs in this action, including copying and/or
witness fees.

                                             5
extreme caution should be exercised in ordering sua sponte dismissal of a

pro se complaint before the adverse party has been served and the parties

have had an opportunity to address the sufficiency of plaintiff's allegations,

Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983). The court, however,

also has an overarching obligation to determine that a claim is not legally

frivolous before permitting a pro se plaintiff's complaint to proceed. See,

e.g., Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 363

(2d Cir. 2000) (holding that a district court may sua sponte dismiss a

frivolous complaint, notwithstanding the fact that the plaintiff paid the

statutory filing fee). "Legal frivolity . . . occurs where 'the claim is based on

an indisputably meritless legal theory [such as] when either the claim lacks

an arguable basis in law, or a dispositive defense clearly exists on the face

of the complaint.'" Aguilar v. United States, Nos. 99-MC-0304, 99-MC-

0408, 1999 WL 1067841, at *2 (D. Conn. Nov. 8, 1999) (quoting

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998));

see also Neitzke v. Williams, 490 U.S. 319, 325 (1989) ("[D]ismissal is

proper only if the legal theory . . . or factual contentions lack an arguable

basis."); Pino v. Ryan, 49 F.3d. 51, 53 (2d Cir. 1995) ("[T]he decision that

a complaint is based on an indisputably meritless legal theory, for




                                        6
purposes of dismissal under section 1915(d), may be based upon a

defense that appears on the face of the complaint.").

      When reviewing a complaint under section 1915(e), the court is

guided by applicable requirements of the Federal Rules of Civil Procedure.

Specifically, Rule 8 of the Federal Rules of Civil Procedure provides that a

pleading must contain "a short and plain statement of the claim showing

that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). The purpose of

Rule 8 "is to give fair notice of the claim being asserted so as to permit the

adverse party the opportunity to file a responsive answer, prepare an

adequate defense and determine whether the doctrine of res judicata is

applicable." Powell v. Marine Midland Bank, 162 F.R.D. 15, 16 (N.D.N.Y.

1995) (McAvoy, J.) (quoting Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C.

1977)) (quotation marks and emphasis omitted).

      A court should not dismiss a complaint if the plaintiff has stated

"enough facts to state a claim to relief that is plausible on its face." Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). Although the court should construe the factual


                                        7
allegations of a complaint in a light most favorable to the plaintiff, "the

tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions." Iqbal, 556 U.S. at 678.

"Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id. (citing Twombly, 550 U.S.

at 555). Thus, "where the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has

alleged–but it has not 'show[n]'–'that the pleader is entitled to relief.'" Id. at

679 (quoting Fed. R. Civ. P. 8(a)(2)).

            2.     Analysis of Plaintiff's Claims

                   a.    Claims Related to Melvina l. McLaughlin

      "Litigants in federal court have a statutory right to choose to act as

their own counsel." Machadio v. Apfel, 276 F.3d 103, 106 (2d Cir. 2002)

(citing 28 U.S.C. § 1654). By the same token, however, it is well

established that "[a] person who has not been admitted to the practice of

law may not represent anybody other than himself." Guest v. Hansen, 603

F.3d 15, 20 (2d Cir. 2010) (citing Lattanzio v. COMTA, 481 F.3d 137, 139

(2d Cir. 2007) and 28 U.S.C. § 1654); see Iannaccone v. Law, 142 F.3d

553, 558 (2d Cir. 1998) ("[B]ecause pro se means to appear for one's self,




                                         8
a person may not appear on another person's behalf in the other's

cause.")).

      To the extent that plaintiff's complaint may be construed as raising

any claims on behalf of his fiancée, Melvina L. McLaughlin, those claims

may not proceed in light of the fact that plaintiff has not been admitted to

the practice of law and may not represent anybody other than himself.

Accordingly, I recommend that any claim asserted by plaintiff on behalf of

Ms. McLaughlin be dismissed.

                  b.    42 U.S.C. § 1983

      Plaintiff brings this action pursuant to 42 U.S.C. § 1983, which

"establishes a cause of action for 'the deprivation of any rights, privileges,

or immunities secured by the Constitution and laws' of the United States."

German v. Fed. Home Loan Mortg. Corp., 885 F. Supp. 537, 573

(S.D.N.Y. 1995) (quoting Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498, 508

(1990); see 42 U.S.C. § 1983. Section 1983 " 'is not itself a source of

substantive rights[,] . . . but merely provides 'a method for vindicating

federal rights elsewhere conferred[.]' " Patterson, 375 F.3d at 225 (quoting

Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). In order to state a claim

pursuant to section 1983, a plaintiff must allege "(1) 'that some person has

deprived him of a federal right,' and (2) 'that the person who has deprived


                                       9
him of that right acted under color of state . . . law.'" Velez v. Levy, 401

F.3d 75, 84 (2d Cir. 2005) (quoting Gomez v. Toledo, 446 U.S. 635, 640

(1980)).

      Plaintiff's factual allegations in this case are sparse and almost

entirely conclusory. See generally Dkt. Nos. 1, 1-1. Plaintiff alleges that at

the time he was arrested on January 12, 2018, defendant Morse "just

push[ed] his way in [to] the room . . . [without] a warrant" and arrested

plaintiff for "[no] re[a]son." Dkt. No. 1 at 2. Plaintiff suggests that the

charges against him were fabricated and, at the time of the arrest,

defendant Morse should have known that he was innocent of at least two

of three charges. Id. at 3, 4. The allegations against the remaining

individual defendants are even more nebulous, with plaintiff alleging that

after he had been confined for three weeks, he provided a copy of

plaintiff's Zipcar rental reservation to defendants Cornwell and Cullen. Dkt.

No. 1 at 4; see also Dkt. No. 1-1 at 5.

      The complaint does not contain any further specific allegations of

fact with respect to any of the defendants. While plaintiff concludes his

complaint by nakedly asserting that some or all of defendants are liable for

false arrest, malicious prosecution, excessive force, failure to protect,

discrimination, and unspecified violations of his constitutional rights arising


                                        10
under the First and Eighth Amendments,6 the complaint fails to contain

any further factual enhancement with respect to how each defendant

violated plaintiff's constitutional rights. Plaintiff's " 'broad, simple and

conclusory statements are insufficient to state a claim under [section]

1983.' " Hall v. Dworkin, 829 F. Supp. 1403, 1409-10 (N.D.N.Y. 1993)

(quoting Spear v. West Hartford, 954 F.2d 63, 68 (2d Cir. 1992)).

       By way of example, in order to state cognizable claim for malicious

prosecution a plaintiff must allege facts plausibly demonstrating: "(1) the

initiation or continuation of a criminal proceeding against plaintiff; (2)

termination of the proceeding in the plaintiff's favor; (3) lack of probable

cause for commencing the proceeding; and (4) actual malice as a

motivation for defendant's actions." Caidor v. M&T Bank, No. 05-CV-0297,

2006 WL 839547, at *7 (N.D.N.Y. Mar. 27, 2006) (Scullin, J.) (quotation

marks omitted). In his complaint, however, there are no factual allegations

that would plausibly suggest that the criminal proceedings were terminated

in plaintiff's favor, 7 there was a lack of probable cause for commencing the


6      Although plaintiff alleges that his rights arising under the Eighth Amendment
were violated by each of the defendants, it is well-settled that the Eighth Amendment
only applies to individuals convicted of a crime. See Graham v. Connor, 490 U.S. 386,
395 n. 10 (1989).
7      Although the charges against plaintiff were ultimately dismissed, Dkt. No. 1-1 at
20, there is no factual allegation that the dismissal of those charges was an affirmative
indication of plaintiff's innocence. See Lanning v. City of Glens Falls, 908 F.3d 19, 28
                                           11
proceeding, or that defendants Cornwell and Cullen were motivated by

actual malice.

      Without more, plaintiff's complaint is conclusory, unsupported by any

factual enhancement, and fails to satisfy the governing pleading

requirements under Rule 8 and Iqbal. See generally Dkt. Nos. 1, 1-1.

Accordingly, because I find that the allegations against defendants are not

sufficient at this juncture to support a cognizable section 1983 claim

against them, I recommend that plaintiff's claims be dismissed.

                    c.     Defendants Cornwell and Cullen

      It is well-established that "prosecutors are entitled to absolute

immunity for that conduct 'intimately associated with the judicial phase of

the criminal process.' " Hill v. City of New York, 45 F.3d 653, 660-61 (2d

Cir. 1995) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). "In

determining whether absolute immunity [applies], we apply a 'functional

approach,' looking at the function being performed rather than to the office

or identity of the defendant." Hill, 45 F.3d at 660 (quoting Buckley v.

Fitzsimmons, 509 U.S. 259, 269 (1993)); see also Bernard v. Cty. of



(2d Cir. 2018) (affirming dismissal on the pleadings of a malicious prosecution claim
because the termination of charges in the plaintiff's case was "consistent with dismissal
on any number of procedural or jurisdictional grounds, all of which fail to affirmatively
indicate innocence").

                                           12
Suffolk, 356 F.3d 495, 504 (2d Cir. 2004) ("The appropriate inquiry . . . is

not whether authorized acts are performed with a good or bad motive, but

whether the acts at issue are beyond the prosecutor's authority."); Dory v.

Ryan, 25 F.3d 81, 83 (2d Cir. 1994) (finding that prosecutorial immunity

protects prosecutors from liability under section 1983 "for virtually all acts,

regardless of motivation, associated with his function as an advocate").

      Even if plaintiff's complaint was sufficient to pass muster under Iqbal

and Rule 8, I note that the sole factual allegation with respect to

defendants Cornwell and Cullen is that plaintiff provided them with a copy

of his Zipcar invoice. Dkt. No. 1 at 4. With this limited information, it

appears that defendants Cornwell and Cullen actions fall squarely within

the scope of their authority as prosecutors, which would entitle them to the

cloak of absolute immunity. I therefore recommend, in the alternative, that

the claims against defendants Cornwell and Cullen be dismissed.

      C.    Whether to Permit Amendment

      Ordinarily, a court should not dismiss a complaint filed by a pro se

litigant without granting leave to amend at least once "when a liberal

reading of the complaint gives any indication that a valid claim might be

stated." Branum v. Clark, 927 F.2d 698, 704-05 (2d Cir.1991); see also

Fed. R. Civ. P. 15(a) ("The court should freely give leave when justice so


                                       13
requires."); see also Mathon v. Marine Midland Bank, N.A., 875 F. Supp.

986, 1003 (E.D.N.Y.1995) (permitting leave to replead where court could

not "determine that the plaintiffs would not, under any circumstances, be

able to allege a civil RICO conspiracy"). An opportunity to amend is not

required, however, where "the problem with [the plaintiff's] causes of

action is substantive" such that "better pleading will not cure it." Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see also Cortec Indus. Inc. v.

Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) ("Of course, where a

plaintiff is unable to allege any fact sufficient to support its claim, a

complaint should be dismissed with prejudice."). Stated differently,

"[w]here it appears that granting leave to amend is unlikely to be

productive, . . . it is not an abuse of discretion to deny leave to amend."

Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993); accord,

Brown v. Peters, No. 95-CV-1641, 1997 WL 599355, at *1 (N.D.N.Y. Sept.

22, 1997) (Pooler, J.).

      In this case, with the exception of any claims plaintiff has attempted

to assert on behalf of Ms. McLaughlin, it is possible that, with the inclusion

of additional factual detail, plaintiff may be able to state a plausible section

1983 claim against all or some of the defendants. For that reason, I




                                        14
recommend that plaintiff be permitted to submit an amended complaint

that cures the deficiencies identified in this report.

      In the event that plaintiff chooses to file an amended complaint, he

should note that the law in this circuit clearly provides that "'complaints

relying on the civil rights statutes are insufficient unless they contain some

specific allegations of fact indicating a deprivation of rights, instead of a

litany of general conclusions that shock but have no meaning.'" Hunt v.

Budd, 895 F. Supp. 35, 38 (N.D.N.Y. 1995) (McAvoy, J.) (quoting Barr v.

Abrams, 810 F.2d 358, 363 (2d Cir. 1987)); Pourzandvakil v. Humphry,

No. 94-CV-1594, 1995 WL 316935, at *7 (N.D.N.Y. May 22, 1995) (Pooler,

J.). Therefore, in any amended complaint, plaintiff must clearly set forth

the facts that give rise to the claims, including the dates, times, and places

of the alleged underlying acts, and each individual who committed each

alleged wrongful act. In addition, the revised pleading should allege facts

demonstrating the specific involvement of any of the named defendants in

the constitutional deprivations alleged in sufficient detail to establish that

they were tangibly connected to those deprivations. Bass v. Jackson, 790

F.2d 260, 263 (2d Cir. 1986). Finally, plaintiff is informed that any such

amended complaint will replace the existing complaint, and must be a

wholly integrated and complete pleading that does not rely upon or


                                       15
incorporate by reference any pleading or document previously filed with

the court. See Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d

Cir. 1994) ("It is well established that an amended complaint ordinarily

supersedes the original, and renders it of no legal effect." (quotation marks

omitted)).

III.   SUMMARY, ORDER, AND RECOMMENDATION

       Having reviewed plaintiff's request for leave to proceed without

prepayment of fees, although I am skeptical of the information provided by

plaintiff, I find that his application is complete and demonstrates his

entitlement to that status. Turning to the merits of plaintiff's complaint,

however, and applying the standard set forth in 28 U.S.C. § 1915(e), I

conclude that plaintiff's complaint fails to state a cognizable claim against

any of defendants. For this reason, I recommend that plaintiff's complaint

be dismissed, but that he be afforded an opportunity to replead.

Accordingly, it is hereby

       ORDERED that the clerk of the court is respectfully directed to

modify the court's records to change the name of defendant Brian A.

Moorse to "Brian A. Morse" on the docket; and it is further




                                       16
       ORDERED that plaintiff's application for leave to proceed in this

action without prepayment of fees (Dkt. No. 2) is GRANTED; and it is

further respectfully

       RECOMMENDED that plaintiff's complaint in this action (Dkt. No. 1)

be DISMISSED with leave to replead.

       NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties may lodge

written objections to the foregoing report. Such objections must be filed

with the clerk of the court within FOURTEEN days of service of this

report. 8 FAILURE TO SO OBJECT TO THIS REPORT WILL PRECLUDE

APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d),

72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993).

       The clerk of the court shall serve a copy of this order, report, and

recommendation on plaintiff in accordance with the local rules.




Date: April 22, 2019
      Syracuse, New York

8      If you are proceeding pro se and are served with this order, report and
recommendation by mail, three additional days will be added to the fourteen-day
period, meaning that you have seventeen days from the date the order, report and
recommendation was mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If
the last day of that prescribed period falls on a Saturday, Sunday, or legal holiday, then
the deadline is extended until the end of the next day that is not a Saturday, Sunday, or
legal holiday. Fed. R. Civ. P. 6(a)(1)(C).

                                           17
